Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone (215) 564-8000 Fax (215) 564-8120 Jonathan M. Kopcsik 215-564-8099 December 31, 2008 VIA EDGAR Mr. James OConnor U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Voyageur Intermediate Tax Free Funds (the Registrant) File Nos. 002-99266 and 811-04364 Dear Mr. OConnor: I am writing on behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933, as amended, to request the consent of the U.S. Securities and Exchange Commission (the Commission) to the withdrawal of the post-effective amendment (the Amendment) to the Registrants registration statement on Form N-1A filed with EDGAR submission type 485BPOS, which was accepted via the EDGAR system at 5:07 p.m. on December 29, 2008 (Accession No. 0001206774-08-002083). The Amendment erroneously included filing identifiers for the Registrant in its submission header. Therefore, the Registrant respectfully requests the Commissions consent to the withdrawal of Registrants Amendment (Accession No. 0001206774-08-002083) filed under the EDGAR submission type 485BPOS. If you have any questions, or require anything further regarding the request, please contact me at (215) 564-8099. Very truly yours, /s/Jonathan M. Kopcsik Jonathan M. Kopcsik, Esq. Philadelphia, PA l Malvern, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
